United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, CRAFT STATION,
Fayetteville, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1920
Issued: April 5, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 16, 2019 appellant filed a timely appeal from a August 19, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $8,176.16 for the period August 1, 2018 through
1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). The
Board, in exercising its discretion, denies his request for oral argument because the arguments on appeal can
adequately be addressed in a decision based on a review of the case record. Oral argument in this appeal would further
delay issuance of a Board decision and not serve a useful purpose. As such, the oral argument request is denied and
this decision is based on the case record as submitted to the Board.
2

5 U.S.C. § 8101 et seq.

March 30, 2019, for which he was not at fault, as he concurrently received FECA wage-loss
compensation and Social Security Administration (SSA) age-related retirement benefits, without
an appropriate offset; (2) whether OWCP properly denied waiver of recovery of the overpayment;
and (3) whether OWCP properly required recovery of the overpayment by deducting $300.00
every 28 days from appellant’s continuing compensation payments.
FACTUAL HISTORY
On August 13, 2009 appellant, then a 56-year-old rural letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed bilateral carpal tunnel syndrome due to
factors of his federal employment. He stopped work on July 20, 2004. On August 27, 2009
OWCP accepted appellant’s claim for bilateral middle trigger finger, and bilateral carpal tunnel
syndrome. On January 12, 2010 appellant returned to modified-duty work. On January 28, 2011
the employing establishment withdrew his modified-duty position. On February 25, 2011 OWCP
entered appellant on the periodic rolls for total disability. On February 20, 2013 it expanded
acceptance of his claim to include left forearm arthropathy.
On March 29, 2019 OWCP received a completed Federal Employees Retirement System
(FERS)/(SSA) dual benefits calculation form from SSA, which reported that appellant had been
in receipt of SSA age-related retirement benefits since July 25, 2018 when he turned 66. The form
indicated that effective August 2018 appellant’s SSA rate with FERS was $1,956.30 and his SSA
rate without FERS was $945.50. The form further indicated that beginning December 2018
appellant’s SSA rate with FERS was $2,011.00 and without FERS was $971.90.
On May 28, 2019 OWCP made a preliminary overpayment determination that appellant
had received an overpayment of compensation in the amount of $8,176.16, for which he was not
at fault, because he received FECA wage-loss compensation benefits concurrently with SSA agerelated retirement benefits for the period August 1, 2018 through March 30, 2019. It noted that
the SSA had confirmed that a portion of appellant’s SSA benefits were attributed to his years of
federal service as an employee under the FERS retirement program and that portion required an
offset of his FECA compensation benefits until March 30, 2019 when his monthly compensation
for wage loss was adjusted. OWCP explained that it had calculated the overpayment of
compensation by determining the difference between appellant’s SSA amount with and without
FERS for each period, and then multiplying that amount by the number of days in each period.
The FERS offset calculation worksheet indicated that OWCP had utilized a 28-day FERS offset
amount of $933.05 for the 122 days from August 1 through November 30, 2018 and $959.17 for
the 120 days from December 1, 2018 through March 30, 2019. Using these figures, OWCP
calculated that the total overpayment amount was $8,176.16. It requested that appellant complete
an enclosed overpayment recovery questionnaire (Form OWCP-20) and submit supporting
financial documentation. Additionally, OWCP notified him that, within 30 days of the date of the
letter, he could request a final decision based on the written record or request a prerecoupment
hearing.
In an overpayment action request form dated June 17, 2019, appellant requested that
OWCP make a decision based on the written evidence and that it consider waiver of recovery of
the overpayment as he was found to be without fault.

2

On June 17, 2019 appellant submitted a completed Form OWCP-20 and indicated that he
had a total monthly income of $4,655.00, including $1,855.00 in SSA benefits and $2,800.00 in
FECA and other income. He listed monthly expenses of $4,020.00 per month3 including rent or
mortgage of $680.00, food for $400.00, clothing for $150.00, utilities for $670.00, credit card debt
of $1,000.00, and $1,120.00 in miscellaneous household expenses. Appellant indicated that he
had available funds of $4,600.00.
By decision dated August 19, 2019, OWCP finalized the preliminary overpayment
determination that appellant had received an overpayment of compensation in the amount of
$8,176.16 for the period August 1, 2018 through March 30, 2019 as he had received wage-loss
compensation from OWCP without an appropriate offset for SSA age-related retirement benefits
attributable to FERS. It found that he was without fault in the creation of the overpayment. OWCP
denied waiver of recovery of the overpayment as there was no evidence that recovery would defeat
the purpose of FECA finding appellant currently had approximately $1,921.84 income over debt
each month, which exceeded the statutory amount of $50.00 and furthermore that there was no
evidence that recovery would be against equity and good conscience. It directed recovery of the
overpayment by deducting $300.00 every 28 days from appellant’s continuing compensation
benefits until the debt was paid in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.4 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.5
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service.6 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.7

3

Appellant totaled this amount at $3,883.00.

4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

20 C.F.R. § 10.421(d); T.B., Docket No. 18-1449 (issued March 19, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
7

FECA Bulletin No. 97-09 (February 3, 1997); N.B., Docket No. 18-0795 (issued January 4, 2019).

3

ANALYSIS -- ISSUE 1
The Board finds that appellant received an $8,176.16 overpayment of compensation for the
period August 1, 2018 through March 30, 2019 because he concurrently received FECA wage-loss
compensation and SSA age-related retirement benefits, without an appropriate offset.
In its August 19, 2019 decision, OWCP found that an overpayment of compensation was
created for the period August 1, 2018 through March 30, 2019. The overpayment determination
was based on the evidence received from SSA with respect to age-related retirement benefits paid
to appellant. A claimant cannot receive both FECA compensation for wage loss and SSA agerelated retirement benefits attributable to federal service for the same period.8 The information
provided by SSA indicated that appellant received age-related SSA retirement benefits that were
attributable to federal service during the period August 1, 2018 through March 30, 2019.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of age-related SSA retirement benefits that were attributable to
federal service. The SSA provided their rate with FERS, and without FERS for specific periods
commencing August 1, 2018 through March 30, 2019. OWCP provided its calculations for each
relevant period based on a FERS offset calculation worksheet and in its May 28, 2019 preliminary
overpayment determination.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period August 1, 2018 through March 30, 2019 and finds that an overpayment of compensation in
the amount of $8,176.16 was created.9
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.10
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that rests
within OWCP’s discretion pursuant to statutory guidelines.11
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
8
5 U.S.C. § 8116(d)(2); L.W., Docket No. 19-0787 (issued October 23, 2019); J.T., Docket No. 18-1791 (issued
May 17, 2019).
9

L.L., Docket No. 18-1103 (issued March 5, 2019); D.C., Docket No. 17-0559 (issued June 21, 2018).

10

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; A.F., Docket No. 19-0054 (issued
June 12, 2019).
11

A.C., Docket No. 18-1550 (issued February 21, 2019); Robert Atchison, 41 ECAB 83, 87 (1989).

4

benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.12 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00.13
Additionally, recovery of an overpayment is considered to be against equity and good
conscience when an individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when an individual, in reliance on such payment or on
notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse.14
OWCP regulations provide that the individual who received the overpayment is responsible
for providing information about income, expenses, and assets as specified by OWCP. This
information is needed to determine whether or not recovery of an overpayment would defeat the
purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.15 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished.16
OWCP procedures provide that a finding that a type of expense is ordinary and necessary
does not mean that the amount is ordinary and necessary. The burden is on the overpaid individual
to show that the expenses are reasonable and needed for a legitimate purpose. If the claims
examiner or hearing representative determines that the amount of certain expenses is not ordinary
and necessary, he or she must state, in writing, the reasons for the determination. The
determination should be supported by rationale, which may include utilizing statistics from the
Bureau of Labor Statistics that show that the overpaid individual’s expenses exceed that of the
range for the general population. OWCP should be careful to avoid counting an expense twice
when totaling the overpaid individual’s ordinary and necessary living expenses. For example, if
the overpaid individual’s credit card debt is already calculated as a fixed and miscellaneous living
expense, the credit card expense(s) should not be added again as consumer debt expense. If the
amount is added again, it would result in an excessive total for the overpaid individual’s ordinary
and necessary living expenses, and would make the individual appear less able to repay his or her
overpayment than would actually be the case. Furthermore, OWCP should ensure that the monthly
expense used for each credit card reflects only the minimum payment required by the creditor.
12
20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
13
N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666 (issued April 26, 2019); Federal
(FECA) Procedure Manual, id. at Chapter 6.400.4.a(3).
14

20 C.F.R. § 10.437(a)(b).

15

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

16

Id. at § 10.438(b).

5

The minimum amount should be verified, if necessary, by requiring the overpaid individual to
submit copies of his or her monthly billing statement(s).17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver of
recovery of the overpayment must be considered, and repayment is still required unless adjustment
or recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience.18 OWCP considered appellant’s financial information, as reported in appellant’s
statements, to determine if recovery of the overpayment would defeat the purpose of FECA or if
recovery would be against equity and good conscience.
The Board finds that OWCP properly determined that appellant did not require
substantially all of his income to meet ordinary and necessary living expenses. Based on
appellant’s June 17, 2019 overpayment recovery questionnaire and the record, his total monthly
income of $4,655.00 and subtracting $4,020.00 in monthly debts, resulted in $635.00 in income
over debt each month. Thus, based on appellant’s statements and the record, appellant’s monthly
income exceeded his ordinary and necessary living expenses by more than $50.00, he did not need
substantially all of his income for ordinary and necessary living expenses and thus recovery would
not defeat the purpose of FECA.19
Additionally, the evidence does not demonstrate that recovery of the overpayment would
be against equity and good conscience. Appellant did not submit evidence to substantiate that he
would experience severe financial hardship in attempting to repay the debt, or that in reliance on
such payment he gave up a valuable right or changed his position for the worst. Therefore, OWCP
properly found that recovery of the overpayment would not defeat the purpose of FECA or be
against equity and good conscience.20
Because appellant has failed to establish that recovery of the overpayment would defeat
the purpose of FECA, or be against equity and good conscience, he has failed to establish that
OWCP abused its discretion by refusing to waive recovery of the overpayment.21
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that, when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
17

Federa (FECA) Procedure Manual, supra note 12 at Chapter 6.400.4(b)(2).

18

20 C.F.R. § 10.436.

19

G.L., Docket No. 19-0297 (issued October 23, 2019).

20

N.J., supra note 13; V.T., Docket No. 18-0628 (issued October 25, 2018).

21

D.M., Docket No. 17-0810 (issued October 2, 2017).

6

amount of the overpayment as the error is discovered or her attention is called to the same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual, and any other relevant factors, so as to minimize any hardship.22
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$300.00 every 28 days from appellant’s continuing compensation payments.
In setting the recovery rate at $300.00, OWCP explained how it considered the factors set
forth at 20 C.F.R. § 10.441(a) in setting the amount of repayment from continuing compensation
benefits to minimize hardship, while liquidating the debt, as appellant had financial resources
sufficient for more than ordinary needs.23 Thus, OWCP did not abuse its discretion in setting the
rate of recovery.24 The Board therefore finds that OWCP properly required recovery of the
overpayment from appellant’s continuing compensation payments at the rate of $300.00 every 28
days.
CONCLUSION
The Board finds that appellant received an $8,176.16 overpayment of compensation for the
period August 1, 2018 through March 30, 2019, for which he was not at fault, as he concurrently
received FECA wage-loss compensation and SSA age-related retirement benefits, without an
appropriate offset. The Board further finds that OWCP properly denied waiver of recovery of the
overpayment and properly required recovery of the overpayment by deducting $300.00 every 28
days from his continuing compensation payments.

22

20 C.F.R. § 10.441(a); A.F., supra note 10; Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

23

D.S., Docket No. 18-1447 (issued July 22, 2019).

24

T.G., Docket No. 17-1989 (issued June 5, 2018); M.D., Docket No. 11-1751 (issued May 7, 2012).

7

ORDER
IT IS HEREBY ORDERED THAT the August 19, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 5, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

